PER CURIAM.
The order in this Workers’ Compensation case finds that the claimant is entitled to certain benefits, but does not expressly determine the amount of those benefits. Instead, the Judge of Compensation Claims encourages the parties to agree upon the exact dollar amount of the benefits found due under her order, and retains jurisdiction to enter an order requiring payment of a precise dollar amount in the event the parties are unable to reach such an agreement. We conclude that this reservation of jurisdiction renders the order nonfinal and nonappealable. See Sun Sentinel v. Petrovich, 744 So.2d 1056 (Fla. 1st DCA 1999); Betancourt v. Sears Roebuck & Company, 693 So.2d 680 (Fla. 1st DCA 1997); compare, North River Insurance Company v. Wuelling, 674 So.2d 881 (Fla. 1st DCA 1996)(reservation of jurisdiction to determine amount of attorney’s fee does not render order nonfinal). We therefore dismiss the appeal for lack of jurisdiction, without prejudice to the right of either party to seek review upon rendition of a final order in the proceedings below.
ALLEN, C.J., and MINER and WOLF, JJ., concur.